  Case 2:16-cr-00573-JS Document 62 Filed 03/19/20 Page 1 of 1 PageID #: 242
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
CCC                                                610 Federal Plaza
F. #2011R01545                                     Central Islip, New York 11722



                                                   March 19, 2020

By ECF
The Honorable Joanna Seybert
Senior United States District Court Judge
United States District Court
Eastern District of New York
1030 Federal Plaza
Central Islip, NY 11722

              Re:     United States v. Itzhak Hershko
                      Criminal Docket No. 16-573 (JS)

Dear Judge Seybert:

              The government writes to ask the Court to adjourn the restitution hearing
scheduled to take place in the above-referenced case on March 27, 2020 to May 15, 2020 at
1:30 p.m. Defense counsel joins this request.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:        /s/
                                                   Christopher Caffarone
                                                   Assistant U.S. Attorney
                                                   (631) 715-7868

cc:    Stephen Scaring, Esq. (via ECF and email)
